Citation Nr: 0618019	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  03-10 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to an increased rating for right ankle injury 
residuals, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION


The veteran served on active duty from February 1980 to March 
1984, and from June 1984 to April 1986.

This case first came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In January 2005, the Board remanded 
this case to the RO.  It is again before the Board for 
appellate consideration.

In its January 2005 remand, the Board noted that the veteran, 
in April 2003, had raised an inferred claim of entitlement to 
a total rating for compensation purposes based on individual 
unemployability (TDIU), and that since this claim had not 
been developed for appellate review it was referred to the RO 
for appropriate action.  Review of the claims file since that 
date does not indicate that any action with regard to that 
matter has been undertaken by the RO.  The matter is again 
referred to the RO for all appropriate action.

The veteran has indicated that he is now resides in Missouri.  


FINDING OF FACT

Right ankle ankylosis is not shown.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
right ankle injury residuals have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5270, 5271 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Because the Court's decision 
is premised on the five elements of a service connection 
claim, it is the consensus opinion within the VA that the 
analysis employed can be analogously applied to any matter 
that involves any one of the five elements of a "service 
connection" claim, to include an increased rating claim.  

VA satisfied its duty to notify by means of letters from the 
RO in September 2002 and March 2005.  The letters informed 
the veteran of what evidence was required to substantiate his 
claim, and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the VA.  

The Board notes that the rating criteria for increased 
compensation was addressed in the statement of the case and 
supplemental statement of the case, sent to the veteran 
during the course of this appeal.  While the question of 
effective date was not addressed, such failure to do so is 
not prejudicial to the veteran, inasmuch as no additional 
compensation is awarded herein.  As such, any deficiency in 
notice with regard to assignment of an effective date is 
rendered moot.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable agency of original jurisdiction.  See Pelegrini 
v. Principi, 14 Vet. App. 412 (2004).  However, in the 
present case, while the September 2002 letter was issued 
prior to the initial adjudication of this claim, in January 
2003, appropriate VCAA notice was not completed until 
issuance of the March 2005 VCAA notice letter.  Because 
complete VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

Here, the Board finds that any defect with respect to the 
timing of completion of the VCAA notice requirement was 
harmless error.  While the VCAA notice provided to the 
veteran was not sufficient prior to the first AOJ 
adjudication of the claim, the case was readjudicated after 
the March 2005 notice was provided by the AOJ, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
Supplemental Statement of the Case was provided to the 
veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to him.  

Duty to assist

With regard to the duty to assist, VA treatment records and 
the reports of recent VA examinations have been associated 
with the claims file.  The veteran was offered, and declined, 
the opportunity to present testimony at the RO and/or before 
a member of the Board.  The Board has carefully reviewed his 
statements and concludes that he has not identified further 
evidence not already of record that could be obtained.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claim.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
case.  Essentially, all available evidence that could 
substantiate the case has been obtained.  There is no 
indication in the file that there are additional available 
and relevant records that have not yet been secured.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of each claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Legal criteria and analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

With particular regard to rating musculoskeletal 
disabilities, it is noted that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in the parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 
4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  Painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

The severity of an ankle disability is ascertained, for VA 
compensation purposes, by the application of criteria set 
forth at 38 C.F.R. § 4.71a, Diagnostic Code 5271, under which 
the current 20 percent rating is the maximum rating that can 
be assigned for limitation of ankle movement.  A rating in 
excess of 20 percent (in this instance, a 30 percent rating) 
can be awarded, however, when the ankle is ankylosed in 
plantar flexion between 30 degrees and 40 degrees, or in 
dorsiflexion between 0 (zero) degrees and 10 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5270.

The report of the most recent clinical assessment of the 
veteran's right ankle disability, which was that conducted on 
VA examination in August 2005, does not demonstrate that his 
right ankle is ankylosed.  To the contrary, this report shows 
that the veteran exhibited dorsiflexion to at least 5 degrees 
and plantar flexion to at least 15 degrees.  

This report also does not demonstrate that the veteran's 
right ankle disability was productive of functional 
impairment to the degree that an increased rating could be 
assigned, notwithstanding the fact that the report shows that 
such movement that the veteran was able to achieve was 
accompanied by complaints of pain.  As noted above, 
functional impairment, as exemplified by manifestations to 
include pain, must be considered when evaluating the severity 
of a musculoskeletal disorder such as lumbar spine arthritis.  
See Deluca, supra.  The report of the August 2005 VA 
examination, however, shows that, in the words of the 
examiner, there was "some accentuation" by the veteran of 
his symptoms and in his subjective complaints of pain with 
attempted motion.  It was also noted by the examiner that 
there was nothing visible to substantiate the veteran's 
complaints of pain, that there was no muscle atrophy, and 
that all of the veteran's findings were subjective other than 
for minimal arthritis noted on x-ray.

The severity of the veteran's right ankle disability, as 
shown on VA examination in August 2005, is not of such a 
degree as to more nearly approximate right ankle ankylosis, 
even when considering functional impairment as manifested by 
pain on motion.  The veteran, while exhibiting limited right 
ankle motion, was nevertheless able to move that ankle, and 
was in no manner so impaired in right ankle movement for such 
motion to approximate ankylosis.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca, supra at 206-07.  

The Board notes that the medical evidence indicates the 
presence of right ankle arthritis.  Arthritis, however, is 
evaluated pursuant to the limitation of motion of the 
affected joint (see 38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5010), which is the procedure by which all ankle 
disability is evaluated, and which was the procedure by which 
the veteran's right ankle injury residuals were reviewed in 
the instant case.  (See 38 C.F.R. § 4.14, which precludes the 
"pyramiding" of the same disability under various 
diagnoses.)

In view of the foregoing, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for right ankle injury residuals.  
The claim, accordingly, fails.

ORDER

An evaluation in excess of 20 percent for right ankle injury 
residuals is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


